HAWKINS, Judge.
Conviction is for possessing intoxicating liquor for the purpose of sale; punishment being two years’ confinement in the penitentiary.
The record contains neither statement of facts nor bills of exception.
We observe that in pronouncing sentence upon appellant the court overlooked giving him the benefit of the Indeterminate Sentence Law (Code Cr. Proc. 1925, art. 775), and directs his imprisonment in the penitentiary for two years. It should have been for not less than one nor more than two years. The sentence is reformed to so read.
As reformed, .the judgment is affirmed.